DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 5-6, filed 12/13/2021, with respect to the rejections of claims 37-51 under 35 U.S.C. 112(b) and the rejections of claims 42-43 and 46-47 under 35 U.S.C. 101 have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 37-51 under 35 U.S.C. 112(b) and the rejections of claims 42-43 and 46-47 under 35 U.S.C. 101 have been withdrawn. 
Applicant’s arguments, see Remarks pg. 6-7, with respect to the rejections of claims 37 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which narrows the claimed charge density range.  The rejections under 35 U.S.C. 103 have been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 44, and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 51 of copending Application No. 16/955,393 in view of Shafer (US 2005/0075701). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37, 44, and 48 are obvious over claim 51 of the copending application in view of Shafer. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not yet been patented.
Regarding claims 37 and 48, claim 49 of the copending application (from which claim 51 depends) discloses a method and system for stimulating the neural activity of one or more nerves adjacent to a splenic arterial loop, for treating an acute medical condition (Preamble; Claim 51 discloses 2 per phase and ≤ 1100 C per cm2 per phase (Lines 9-11), wherein the electrical signal produces an improvement in a physiological parameter indicative of treatment of the acute medical condition (Lines 11-end).
Claim 51 of the copending application does not disclose that the electrical signal has a waveform that comprises one or more pulse trains, wherein the improvement in the physiological parameter is any of the group consisting of: restoring the body temperature to between 36°C and 38°C, restoring the heart rate to 60-100 bpm, restoring the systemic arterial pressure to between 90/60 mmHg and 150/90mmHg, restoring the systemic venous pressure to about 5 mmHg in the right atrium and about 8 mmHg in the left atrium, restoring the pulmonary pressure to about 15 mmHg, restoring the central venous pressure to in the range of about 3 to 8 mmHg, restoring the breathing rate to 8-14 breaths per minute, an increase in oxygen saturation to >94%, an increase the arterial partial pressure of oxygen to 12-15 kPa, restoring the arterial partial pressure of carbon dioxide to 4.4- 6.1 kPa, a reduction of pain sensation, restoring urine output to >0.5 ml/kg/hr, increase the level of consciousness, a reduction in the level of lactate, a change in the level of blood glucose, a change in the level of base deficit in blood and a change in the level of arterial pH, restoring lower levels of pulmonary vascular resistance while increasing systemic vascular resistance and increasing pulmonary capillary wedge pressure, reducing levels of lipases, reducing levels of amylases.
Shafer, however, teaches a device and method for attenuating an immune response by stimulating the splenic nerve (Abstract), wherein the stimulation signal has a waveform comprising one or more pulse trains (Para. 81, last sentence) and the improvement in the physiological parameter is a attenuation of an inflammatory immune response 20 may be detected by measuring a decrease in one or more proinflammatory cytokines… examples of proinflammatory cytokines include… phospholipase A2”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the copending application such that the electrical signal has a waveform that comprises one or more pulse trains, wherein the improvement of the physiological parameter is a reduction of lipase levels by adopting the methods of Shafer. Making this modification would be useful for attenuating an inflammatory immune response while providing less potentially undesired effects than would stimulation of the parasympathetic nervous system, particularly the vagus nerve. Furthermore, inhibition of the sympathetic nervous system may be used to strengthen an immune response when the endogenous immune response is not sufficient.  Taken as a whole, varying the output of the sympathetic nervous system can serve to modulate an immune response for a desired effect thereby allowing for fine adjustments (Para. 9).
Regarding claim 44, it is noted that the limitations of claim 44 are largely the same as those of claims 37 and 48; the only apparent difference appears to be the recitation of “reversibly stimulation neural activity” in the preamble of claim 44. When reading the preamble in the context of the entire claim, the recitation of reversibly stimulating neural activity is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 In other words, it is unclear how the body of claim 44 relates to “reversibly stimulating neural activity” since there is no linkage of this limitation to any limitations in the body of the claim, resulting in this limitation not being considered a positive limitation of the claimed invention. Since the method 
Allowable Subject Matter
Claims 38-43, 45-47, and 49-51 are objected to as being dependent upon a rejected base claim, but would be allowable if a terminal disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  In the closest prior art, Shafer (US 2005/0075701) in view of O’Mahony (US 2017/0165480) teach all of the claimed subject matter except for the charge density per phase applied to the nerves by the electrical signal is ≥ 40 μC per cm2 per phase and ≤ 1100 μC per cm2 per phase. As persuasively argued by Applicant, O’Mahony teaches against this range of charge densities because charge densities greater than 30 μC per cm2 per phase have been shown to cause nerve and tissue damage (Remarks pg. 6-7).
Although Fried et al. (US 10363420), McCreery et al. (US 8831739), and Veraart et al. (US 6442431) do teach such a range of charge densities, these charge densities are taught as being applied in intracranial electrostimulation applications (Fried Col. 43, ll. 18-40; McCreery Abstract, Col. 4, ll. 15-25; Veraart Abstract, claim 5). Applicant’s invention, on the other hand, is directed towards stimulation of neural activity of one or more nerves adjacent to a splenic arterial loop. As such, one of ordinary skill in the art would not be motivated to use the charge densities of Fried, McCreery, or Veraart because . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792